DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 16 is objected to because of the following informalities:  line 7 cites “wherein the tissue comprises and at least one of  …” What is “comprises and”? An extra typo “and”?  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 11167155, 9833640, 9694212, 9440096, 8915870, 7615016. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11167155, 10610706, 10252086, 10010726, 9833640, 9694212, 9440096, 8915870, 7615016 all teach an ultrasound probe, comprising: a housing comprising a piezoelectric ultrasound therapy element and a cooling system, wherein the piezoelectric ultrasound therapy element is configured to direct ultrasound energy without a lens to a tissue below a skin surface, wherein the piezoelectric ultrasound therapy element is positioned in the housing, wherein the housing is configured for acoustic coupling to the skin surface, wherein the piezoelectric ultrasound therapy element is configured for delivery of the ultrasound energy to heat the tissue below the skin surface to a temperature of greater than 60 degrees Celsius, wherein the tissue comprises at least a portion of a dermis tissue, wherein the piezoelectric ultrasound therapy element delivers the ultrasound energy at a frequency between 2 MHz to 25 MHz, wherein the piezoelectric ultrasound therapy element forms a thermal lesion for treating the tissue at the portion of the dermis tissue, wherein the cooling system is configured to cool the skin surface at the housing configured for acoustic coupling to the skin surface (i.e. claim 1 of 11167155, 9833640, 9694212 or 9440096).

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10610706, 10252086, 10010726, 8915870, 7615016 in view of Knowlton (5,660,836, hereinafter Knowlton ‘836). 
10610706, 10252086, 10010726, 8915870, 7615016 teaches all of claim 2 and others claims of the current application, except “a housing comprising … a cooling system, … wherein the cooling system is configured to cool the skin surface at the housing configured for acoustic coupling to the skin surface.” 
Knowlton ‘836 teaches a housing comprising … a cooling system, … wherein the cooling system is configured to cool the skin surface at the housing configured for acoustic coupling to the skin surface (fig. 4, col. 6, lines 14-65, col. 2, lines 45; col. 3, lines 10-35, line 55; col. 6, lines 14-65).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of 10610706, 10252086, 10010726, 8915870, 7615016 to include the features of Knowlton ‘836 in order to create a lower temperature at epidermis layer and the temperature increases as deeper layers are reached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-5, 8-12, 14-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton (5,660,836, hereinafter Knowlton ‘836) in view of Fujimoto (6,093,148, hereinafter Fujimoto ‘148) and Castel (US 5,413,550, hereinafter Castel '550). 
In re claim 2, Knowlton ‘836 teaches an ultrasound probe, comprising: a housing comprising a piezoelectric ultrasound therapy element and a cooling system (fig. 4, col. 6, lines 14-65), 
wherein the piezoelectric ultrasound therapy element is configured to direct ultrasound energy 
wherein the tissue comprises at least a portion of a dermis tissue (col. 2, lines 59 - col. 3, line 35; col. 5, lines 1-14). 
wherein the piezoelectric ultrasound therapy element forms a thermal lesion for treating the tissue at the portion of the dermis tissue (col. 3, lines 18-35, col. 5, lines 1-14, note that lesion is merely any damage or abnormal change in the tissue of an organism, a thermal lesion is then merely a damage in tissue caused by the thermal energy, Knowlton ‘836 teaches such, see col. 2, lines 3-10; col. 4, lines 38-45, col. 5, lines 1-13; destruction or denaturization are thermal damages that change in the tissue)
wherein the cooling system is configured to cool the skin surface at the housing configured for acoustic coupling to the skin surface (col. 2, lines 45; col. 3, lines 10-35, line 55; col. 6, lines 14-65).
Knowlton ‘836 fails to teach a piezoelectric ultrasound therapy element configured to direct ultrasound energy without a lens to a tissue below a skin surface. 
Fujimoto ‘148 teaches a piezoelectric ultrasound therapy element configured to direct ultrasound energy without a lens to a tissue below a skin surface (fig. 1, focus 8, with 2).
Furthermore, Fujimoto ‘148 teaches that depth can be adjusted by moving (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30). Knowlton ‘836 teaches targeting dermis and fascia which are 10 mm below the skin surface. It would have been obvious to adjust focus so that the ultrasound therapy element is configured to deliver the energy at a depth below the skin surface, wherein the depth is up to 10 mm below the skin surface.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry.
Knowlton ‘836 and Fujimoto ‘148 fail to teach wherein the piezoelectric ultrasound therapy element delivers the ultrasound energy at a frequency between 2 MHz to 25 MHz, (note that Knowlton ‘836 radiate energy at the portion of the dermis tissue, col. 3, lines 18-35, col. 5, lines 1-14). 
Castel ‘550 teaches wherein the piezoelectric ultrasound therapy element delivers the ultrasound energy at a frequency between 2 MHz to 25 MHz, wherein the piezoelectric ultrasound therapy element forms a thermal lesion for treating the tissue 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry, and to include frequency features of Castel ‘550 in order to treat skin abrasions, bruising, epicondylitis, arthritis of small joints, scar tissue, periostitis, ulcers, and pressure sores..
In re claim 3, Castel ‘550 teaches wherein the piezoelectric ultrasound therapy element is configured to deliver the ultrasound energy at a depth below the skin surface, wherein the piezoelectric ultrasound therapy element comprises at least one of the group consisting of a lead zirconate titanate, a ceramic, a crystal, a plastic, and a composite material (col. 3, lines 1-19).
In re claim 4, Fujimoto ‘148 (col. 4, lines 41-47) and Castel ‘550 (col. 3, lines 10-12; col. 5, lines 56-68) both teach further comprising an acoustic coupler between the piezoelectric ultrasound therapy element and the skin surface, wherein the acoustic coupler comprises at least one of the group consisting of a fluid, a gel, and a solid. 
In re claim 5, Fujimoto ‘148 wherein the probe is disposable, wherein the piezoelectric ultrasound therapy element is configured to be connected to a control system and a power system, wherein the piezoelectric ultrasound therapy element is housed within the housing (fig. 1). 
In re claim 8, Fujimoto ‘148 teaches wherein the motion mechanism comprises an encoder for monitoring a position of the ultrasound therapy element on the motion mechanism in a housing of the probe, wherein the ultrasound therapy element is configured to deliver the energy at a depth below the skin surface (fig. 1).
Furthermore, Fujimoto ‘148 teaches that depth can be adjusted by moving (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30). Knowlton ‘836 teaches further comprising a motion mechanism, wherein the motion mechanism is configured for movement of the piezoelectric ultrasound therapy element to form a plurality of thermal lesions at a depth in the region of interest, wherein the depth is up to 10 mm below the skin surface. 
In re claim 9, Fujimoto ‘148 teaches further comprising a motion mechanism configured for any one of the group consisting of linear, rotational, and variable movement of the piezoelectric ultrasound therapy element, wherein the motion mechanism is configured for connection to an encoder (col. 4, lines 15-30, fig. 1). Furthermore, Fujimoto ‘148 teaches that depth can be adjusted by moving (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30). Knowlton ‘836 teaches wherein the tissue is selected among the group consisting of: the dermis, the gland, and the blood vessel. 
In re claim 10, Fujimoto ‘148 teaches focus ultrasound energy with at least one of the group consisting of: a mechanical focus, a phased focus, an electronic focus, a spherical focus, and a line focus (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30). 
In re claim 11, Knowlton ‘836 teaches a treatment probe, comprising: 
a housing comprising a piezoelectric ultrasound therapy element and a cooling system (fig. 4, col. 6, lines 14-65), 
wherein the piezoelectric ultrasound therapy element configured to provide thermal heating 
wherein the piezoelectric ultrasound therapy element is configured for acoustic coupling to the skin surface (fig. 6, col. 3, lines 58-61; col. 5, lines 39-48; col. 6, lines 14-35), 
wherein the piezoelectric ultrasound therapy element is configured for delivery of ultrasound energy to heat the tissue below the skin surface to a temperature of greater than 60 degrees Celsius (col. 3, lines 18-35), 
wherein the tissue comprises at least a portion of a dermis tissue (col. 2, lines 59 - col. 3, line 35; col. 5, lines 1-14), 
wherein the piezoelectric ultrasound therapy element forms a thermal lesion for treating the tissue at the portion of the dermis tissue (col. 3, lines 18-35, col. 5, lines 1-14, note that lesion is merely any damage or abnormal change in the tissue of an organism, a thermal lesion is then merely a damage in tissue caused by the thermal energy, Knowlton ‘836 teaches such, see col. 2, lines 3-10; col. 4, lines 38-45, col. 5, lines 1-13; destruction or denaturization are thermal damages that change in the tissue)
wherein the cooling system is configured to cool the skin surface at the housing configured for acoustic coupling to the skin surface (col. 2, lines 45; col. 3, lines 10-25, line 55; col. 6, lines 14-65). 
In re claim 12, Castel ‘550 teaches the piezoelectric ultrasound therapy element delivers the ultrasound energy at a frequency between 2 MHz to 25 MHz (col. 3, lines 1-19).
Fujimoto ‘148 teaches wherein the piezoelectric ultrasound therapy element is configured to focus ultrasound energy with at least one of the group consisting of: a mechanical focus, a phased focus, an electronic focus, a spherical focus, and a line focus (fig. 1). 
In re claim 14, Knowlton ‘836 teaches further comprising: an 
Castel ‘550 teaches wherein the piezoelectric ultrasound therapy element delivers the ultrasound energy at a frequency between 2 MHz to 25 MHz (col. 3, lines 1-19). 
Knowlton ‘836 teaches wherein the depth is up to 10 mm below the skin surface, wherein the thermal lesion tightens the tissue. It would have been obvious to adjust focus so that the ultrasound therapy element is configured to deliver the energy at a depth below the skin surface, wherein the depth is up to 10 mm below the skin surface.
However, Fujimoto ‘148 teaches an array of piezoelectric ultrasound therapy elements (col. 4, lines 1-10; col. 8, lines 10).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus shifting features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry. 
In re claim 15, Knowlton ‘836 teaches further comprising a housing containing a piezoelectric ultrasound imaging element, wherein the piezoelectric ultrasound imaging element is configured for imaging a region of interest under the skin surface, wherein the region of interest comprises the tissue (fig. 6, col. 3, lines 58-61; col. 5, lines 39-48; col. 6, lines 14-35). 
In re claim 16, Knowlton ‘836 teaches a probe, comprising: a probe housing configured for acoustic coupling to a skin surface, wherein the probe housing comprises a piezoelectric ultrasound therapy element and a cooling system (fig. 4, col. 6, lines 14-65), wherein the piezoelectric ultrasound therapy element is configured for delivery of ultrasound energy at a temperature greater than 60.degree. C. to treat at least a portion of a tissue (col. 3, lines 18-35), wherein the tissue comprises at least one of the group consisting of: an epidermis tissue, a fascia tissue, a muscle tissue, a gland, and a blood vessel (col. 2, lines 59 - col. 3, line 35); 
wherein the cooling system is configured to cool the skin surface at the housing configured for acoustic coupling to the skin surface (col. 2, lines 45; col. 3, lines 10-25, line 55; col. 6, lines 14-65). 
Knowlton ‘836 fails to teach wherein the piezoelectric ultrasound therapy element is configured to form a thermal lesion in the tissue, wherein the thermal lesion is formed without a lens. 
Fujimoto ‘148 teaches a motion mechanism, a single mechanical focus, wherein the single mechanical focus is configured to provide ultrasound therapy energy in the form of a single thermal focus in a tissue below a skin surface, wherein the single thermal focus is formed without electronic focusing, wherein the ultrasound therapy element is one of the group consisting of a spherically focused element and a line focused element; wherein the ultrasound therapy element is connected to a portion of the motion mechanism, wherein the motion mechanism is in communication with the control system, wherein the motion mechanism moves the ultrasound therapy element to form a plurality of thermal lesions for treating the tissue (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30).
Furthermore, Fujimoto ‘148 teaches that depth can be adjusted by moving (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30). Knowlton ‘836 teaches targeting dermis and fascia which are 10 mm below the skin surface. It would have been obvious to adjust focus so that the ultrasound therapy element is configured to deliver the energy at a depth below the skin surface, wherein the depth is up to 10 mm below the skin surface.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry.
In re claim 17, Castel ‘550 teaches further comprising a piezoelectric imaging element configured for imaging at a frequency range of 2 MHz to 25 MHz (col. 3, lines 1-19) 
Fujimoto ‘148 teaches wherein the piezoelectric imaging element and the piezoelectric ultrasound therapy element are co-housed within the probe housing, wherein the piezoelectric ultrasound therapy element is mechanically focused with one of the group consisting of: a spherical focus and a line focus (fig. 1). 
In re claim 18, Fujimoto ‘148 teaches wherein the probe is reusable, wherein the piezoelectric ultrasound therapy element is a single, piezoelectric ultrasound therapy element that delivers the ultrasound energy at wherein the piezoelectric ultrasound therapy element is configured to deliver the ultrasound energy at a depth below the skin surface, wherein the plurality of thermal lesions tightens the tissue (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30. 
However, as shown above, Castel ‘550 teaches further comprising a piezoelectric imaging element configured for imaging at a frequency range of 2 MHz to 25 MHz (col. 3, lines 1-19)  
In re claim 20, Fujimoto ‘148 teaches further comprising a motion mechanism configured to operate with an encoder, wherein the ultrasound energy is configured for delivery at an energy level for causing at least one of shrinking collagen and denaturing the tissue in a region of interest (fig. 1). 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton ‘836, Fujimoto ‘148 and Castel 550 in view of Weng (2001/0031922, hereinafter Weng ‘922).
In re claim 3, Fujimoto ‘148 teaches wherein the therapy element is a single spherically focused element (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30).
Furthermore, Fujimoto ‘148 teaches that depth can be adjusted by moving (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30). Knowlton ‘836 teaches wherein the piezoelectric ultrasound therapy element is configured to deliver the ultrasound energy at a depth of up to 10 mm below the skin surface. It would have been obvious to adjust focus so that the ultrasound therapy element is configured to deliver the energy at a depth below the skin surface, wherein the depth is up to 10 mm below the skin surface.
Knowlton ‘836, Fujimoto ‘148 and Castel 550 fail to teach wherein the piezoelectric ultrasound therapy element comprises at least one of the group consisting of 
Weng ‘922 teaches teach wherein the piezoelectric ultrasound therapy element comprises at least one of the group consisting of a ceramic, a crystal, a plastic, and a composite material (0006, 0051, 0053, 0061).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry, and to include frequency features of Castel ‘550 in order to treat different tissues, and to include Weng ‘922 in order to provide flexible array to enable a practitioner to adjust the imaging field of view (FOV) and simplifies control of the treatment focusing, by changing the geometric shape of the array.

Claims 6, 7 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 in view of de Villeneuve (US 5,866,024, hereinafter Villeneuve ‘024).
In re claim 6, Knowlton ‘836 teach further comprising: an ultrasound energy at a depth below the skin surface, and wherein the tissue comprises the dermis (col. 2, lines 45; col. 3, lines 10-25, line 55). 
However, Fujimoto ‘148 teaches an array of piezoelectric ultrasound therapy elements (col. 4, lines 1-10; col. 8, lines 10).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus shifting features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry. 
In re claim 7, Fujimoto ‘148 teaches further comprising a piezoelectric ultrasound imaging element co-housed with the piezoelectric ultrasound therapy element in the housing, wherein the piezoelectric ultrasound therapy element is configured to mechanically focus the ultrasound energy with a spherical focus at a depth below the skin surface (fig. 1).
Knowlton ‘836 teaches targeting dermis and fascia which are 10 mm below the skin surface. It would have been obvious to adjust focus so that the ultrasound therapy element is configured to deliver the energy at a depth below the skin surface, wherein the depth is up to 10 mm below the skin surface.
In re claims 6 and 7, Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 fails to teach further comprising an EEPROM to store and record probe identification and usage history,
Villeneuve ‘024 teaches further comprising an EEPROM to store and record probe identification and usage history (col. 1, lines 35-65; claim 9).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry, and to include frequency features of Castel ‘550 in order to treat different tissues, and to include the features of Villeneuve ‘024 to automatic identify the probe that’s been used. 
In re claim 13, Villeneuve ‘024 teaches further comprising a storage system and an interface configured for connection to a power system and a control system comprising a communication device and a processor, wherein the storage system comprises a probe identification and a probe usage history (col. 1, lines 35-65; claim 9).

Claims 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 in view of de Villeneuve ‘024 and Curran (WO 00/71021, hereinafter Curran ‘021).
In re claim 19, Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 in view of de Villeneuve ‘024 teaches further comprising an interface configured for connection to a control system, wherein the control system comprises a processor and a communication device, wherein the piezoelectric ultrasound therapy element is configured for connection to the control system (as show above).
Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 in view of de Villeneuve ‘024 fail to teach further comprising a storage system for transducer usage history and calibration data.
Curran ‘021 teaches further comprising a storage system for transducer usage history and calibration data (abstract).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry, and to include frequency features of Castel ‘550 in order to treat different tissues, and to include the features of Villeneuve ‘024 to automatic identify the probe that’s been used and to include the features of Curran ‘021 in order to calibrate the probe and keep history of the usage. 
In re claim 21, Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 in view of de Villeneuve ‘024 teaches wherein the thermal focus is one of the group consisting of: a mechanical focus, a phased focus, an electronic focus, a spherical focus and a line focus, wherein the piezoelectric ultrasound therapy element is configured for delivery of the ultrasound energy at a frequency between 2 MHz to 25 MHz (as show above).
Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 in view of de Villeneuve ‘024 fail to teach further comprising a storage system for transducer usage history and calibration.
Curran ‘021 teaches further comprising a storage system for transducer usage history and calibration data (abstract).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry, and to include frequency features of Castel ‘550 in order to treat different tissues, and to include the features of Villeneuve ‘024 to automatic identify the probe that’s been used and to include the features of Curran ‘021 in order to calibrate the probe and keep history of the usage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793